DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, connection of the high-electron-mobility between, on the one hand, the drain and on the other hand, the gate or the source of said at least one sensor cell, as well as the disposition of the source, drain and gate and how are they connected to the split-ring resonator and the HEMT shapes of square or as a portion of a crown must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show connection of the high-electron- between, on the one hand, the drain and on the other hand, the gate or the source of said at least one sensor cell, as well as the disposition of the source, drain and gate and how are they connected to the split-ring resonator as described in the specification. Furthermore, subject matter of the high-electron-mobility transistor structure described in [page 8, line 17-27] must be shown. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Specification
Content of Specification 
 (j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
 The specification is objected to since the invention is not adequately described, particularly what does it means a dimension or dimensions of the material constituting said at least one split-ring resonator; describing how the HEMT is connected to split-ring resonator, which is crucial to the current invention and allows for determining the metes and boud of the disclosed invention. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without dimension or dimensions of the material constituting said at least one split-ring resonator, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In the instant case, “the structure of a material will have dimensions. The claim is not clear. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In the instant case, applicant disclosed in Claims 1 “said at least one sensor cell having a high-electron-mobility transistor is associated with at least one split-ring resonator with at least one respective slit and connected between, on the one hand, the drain and on the other hand, the gate or the source of said at least one sensor cell”. The connection of the HEMT with the split-ring transistor is not clear and the metes and bound of the claimed invention is identified as to appraise one of ordinary skill in the art of the disclosed invention. Appropriate correction is required.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, applicant claim “a dimension or dimensions of the material constituting said at least one split-ring resonator”. It is not clear if applicant means the physical dimension of the split-ring resonator or something different. Appropriate correction and explanation is required.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the innermost split-ring resonator” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being un-patentable over Singh et al. (“Design of Nanostructured Graphene Based RF Complementary Split Ring Resonator Gas Sensor for Detection of Nitrogen Dioxide,” 2017 IEEE MTT-S International Microwave and RF Conference “IMaRC”, pp 47-49, 2017), (hereinafter, Singh) in view of Zhang et al. (“Large phase modulation of THz wave via an enhanced resonant active HEMT metasurface,” Nanophotonics, 8(1), pp 153-170, Nov. 27, 2018), (hereinafter, Zhang).
	
	RE Claim 1, Singh discloses a split-ring resonator RF-based, i.e. wireless, gas sensor for detecting nitrogen oxide in harsh environment [abstract]. Singh discloses a wireless gas sensor comprising: 

the sensor detecting a change in the intensity, which is represented by the change in “amplitude”, [section B, page 48] or the frequency of resonance, hence the shift of resonance frequency, as a function of the presence and/or of the concentration, i.e. ppm [abstract] of said at least one specific component, hence nitric oxide “NO2 in the gaseous or liquid mixture [abstract].
Singh does not disclose the rest of the limitation.
However, in a related art, Zhang discloses an efficient phase modulation of THz waves can be addressed by an active and enhanced resonant metamaterial embedded with a nanostructured. Zhang discloses a 2D electron gas (2DEG) layer of a GaN high electron mobility transistor (HEMT) [section 2, right-hand column], wherein the transmission and phase jump change as functions of the frequency [abstract and left-hand column, page 157].
Zhang discloses an a high-electron-mobility transistor comprising a source and a drain with a gate intercalated between the source and the drain, referring to FIG. 2 [step 6];
said at least one sensor cell having a high-electron-mobility transistor is associated with at least one split-ring resonator, referring to FIG. 2; and 
connected on the one hand, the drain and on the other hand, the gate or the source of said at least one sensor cell, referring to FIG. 2.
Zhang split-ring resonator HEMT configuration in order to achieve higher efficiency phase modulation for the wireless gas sensor of Singh.
RE Claim 2, Singh discloses a sensor, in which the intensity or the frequency of resonance is a function of one or more of the following parameters, alone or in combination:
a dimension of said at least one slit “a, and b” of said at least one split-ring resonator, referring to FIG. 1. [left-hand column, page 48]. It is implicit from Singh’s disclosure that resonator design shown in FIG. 1 that the resonator dimension is specifically designed for a certain resonance frequency, hence 2GHz;  
a dimension or dimensions of the material constituting said at least one split-ring resonator; 
when said at least one split-ring resonator has several slits, a number of slits for said at least one split-ring resonator;  and 
when the sensor has at least two split-ring resonators, a number and position of the split-ring resonators with respect to one another, referring to FIG. 1. 
RE Claim 3, Singh discloses a sensor, in which the sensor has at least two split-ring resonators, referring to FIG. 1. 
Singh does not disclose a sensor, and said at least one sensor cell having a high-electron-mobility transistor is inserted into said at least one slit of one of said at least two split-ring resonators. 
Zhang discloses split-ring resonator and said at least one cell having a high-electron-mobility transistor is inserted into said at least one slit of one of said split-ring resonators, referring to FIG. 2 [Step 6]. 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use Zhang disclosed split-ring resonator structure where a high-electron-mobility transistor is inserted into said at least one slit of one of said at least two split-ring resonators of Singh shown in FIG.1 in order to achieve efficient phase modulation, as disclosed by Zhang.
RE Claim 7, Singh does not disclose a sensor, in which said at least one sensor cell having a high-electron-mobility transistor is rectangular, square or as a portion of a crown. 
However, Zhang disclosed split-ring resonator structure with HEMT structure inserted a slit, wherein the cell is a square, referring to FIG. 4.
Therefore, it would have been obvious for one of ordinary skill, at the time of filing, to choose the Zhang disclosed structure, as a well-known split-resonator structure as an obvious matter of design choice, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
RE Claim 8, Singh disclose a sensor, in which the sensor has at least two concentric split-ring resonators having a common centre and said at least one slit “a, b” of said at least two split-ring resonators is/are aligned according to a diameter of the outermost split-ring resonator of said at least two split-ring resonators, the common centre of said at least two split-ring resonators being intercalated, aligned between said at least one slit of the two split-ring resonators, referring to FIG. 1. 
RE Claim 9, Singh disclose a sensor, wherein using only using one wireless sensor as used in the rejection of Claim 1 above, wherein the sensor detecting a change in the intensity, which is represented by the change in “amplitude”, [section B, page 48] or the frequency of resonance, hence the shift of resonance frequency, as a function of the presence and/or of the concentration, i.e. ppm [abstract] of said at least one specific component, hence nitric oxide “NO2 in the gaseous or liquid mixture [abstract].
However, Singh does not disclose a sensor, wherein an assembly of at least two wireless sensors for detection or measurement, each sensor detecting a respective specific component present in a gaseous or liquid mixture, said at least two sensors are according to claim 1, each of said at least two sensors showing a change in intensity or frequency of resonance as a function of the presence and/or the concentration of the 
respective specific component of each sensor in the gaseous or liquid mixture. 
	However, Zhang discloses an array with split-ring resonator and HEMT inserted in the slits of the split-ring resonator.
	Therefore, it would have been obvious for one ordinary skill in the art, at the time of filing to have an assembly of at least two wireless sensors as a sensor array, each of the sensors showing a change in the intensity, which is represented by the change in “amplitude”, [section B, page 48] or the frequency of resonance, hence the shift of resonance frequency, as a function of the presence and/or of the concentration, i.e. ppm [abstract] of said at least one specific component, hence nitric oxide “NO2 in the gaseous or liquid mixture [abstract] similar to the sensor of Claim 1, in order achieve array gas detection.   

Allowable Subject Matter
Claim 4-6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898